Citation Nr: 0214963	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-29 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a total right knee 
replacement, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Winston-Salem, North Carolina.

The Board remanded this claim in March 2000 for the 
scheduling of a hearing before the Board and in September 
2000 for additional evidentiary development.

A videoconference hearing was held before the Board in July 
2000.  A transcript is of record.  The Acting Board Member 
who conducted that hearing is not available to decide the 
appeal.  In September 2002 the veteran was advised of the 
unavailability of the Acting Board Member, and was offered 
the opportunity to have another hearing.  In October 2002, 
the veteran responded that he did not desire another hearing, 
and wanted the Board to proceed to make a decision as to his 
appeal.

In a rating decision dated in May 2001, the RO increased the 
evaluation at issue from 30 to 60 percent. 


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
limitation of motion, pain necessitating use of a knee brace, 
weakened movement, excess fatigability, and incoordination 
but not by lateral instability or recurrent subluxation, and 
it has been more than one year since implantation of the 
prosthesis.

2.  The veteran's right knee disability does not present such 
an exceptional or unusual disability picture as to render 
impracticable the application of regular schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for a 
total right knee replacement have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5005 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2001), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
regulations as they apply to this case were not meant to 
confer any rights in addition to those provided by the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(b)).  
Specific guidelines concerning the content of this notice are 
found in the implementing regulations.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(e)).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. § 5103(A); 
see also 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In the notice accompanying the May 2001 supplemental 
statement of the case (SSOC) and rating decision increasing 
the disability rating to 60 percent, the RO discussed the 
provisions of the VCAA and their relevance to the claim.  The 
RO observed that the SSOC and rating decision referred to the 
type of evidence needed to substantiate the claim.  Earlier 
VA statements - - the October 1996 statement of the case, the 
August 1997 and December 1998 SOC's, and the Board Remand of 
September 2000 - - also informed the veteran of what type of 
evidence would support his claim.  

The RO informed the veteran in the notice accompanying the 
May 2001 SSOC and rating decision that he could identify more 
such evidence and specified what the respective 
responsibilities of the veteran and VA would be to obtain new 
evidence for the record.  The RO obtained all medical records 
relevant to the claim other than those that the veteran chose 
to submit himself.

The RO provided the veteran with two VA examinations which 
developed findings pertinent to his claim.

The veteran also was afforded a hearing before the Board, 
during which he and his representative presented evidence and 
argument in support of the claim.

As the veteran has received the notice and assistance called 
for by the VCAA, the Board will decide his claim on the basis 
of the record as it now stands on appeal. See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

ii.  Increased rating

The veteran submitted a claim for an increased rating of his 
right knee disability in June 1995, immediately after 
undergoing total arthroplasty of that knee.  At that time, 
the disability was rated 20 percent from May 1, 1971, 30 
percent from April 26, 1988, 100 percent from June 3, 1994 to 
July 30, 1994, and 30 percent from August 1, 1994.  Except 
for the 100 percent rating, which was effected under 
38 C.F.R. § 4.30 for right knee arthroscopy, the disability 
was evaluated under Diagnostic Code 5257, pertaining to 
recurrent subluxation or lateral instability of the knee.  

In an October 1995 rating decision, a 100 percent rating was 
assigned from June 19, 1995 to July 31, 1996 under Diagnostic 
Code 5055, pertaining to total knee replacement, and the 30 
percent evaluation continued thereafter under the same code.  
The August 1996 rating decision that the veteran has appealed 
denied an evaluation in excess of 30 percent.  However, in a 
May 2001 rating decision, the evaluation of the right knee 
disability was increased under Diagnostic Code 5055 to 60 
percent from August 1, 1996.

Under Diagnostic Code 5055, an evaluation of 100 percent is 
to be assigned for one year following implantation of the 
prosthesis.  Thereafter, a 60 percent rating is warranted 
when there are chronic residuals of the knee replacement 
consisting of severe painful motion or weakness in the 
affected extremity.  When there are intermediate degrees of 
residual weakness, pain, or limitation of motion, the 
disability is to be rated by analogy under Diagnostic Codes 
5256, 5261, or 5262, and a minimum evaluation of 30 percent 
is to be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5055 
(2002).

The record reflects that the veteran's total right knee 
arthroplasty was performed on June 20, 1995.  Thus, there is 
no basis upon which to extend the 100 percent rating assigned 
under Diagnostic Code 5055 beyond July 31, 1996.  
Furthermore, the schedular 60 percent evaluation from August 
1, 1996 may not, as a matter of law, be increased.  This 
conclusion is required by the "amputation rule" of 
38 C.F.R. § 4.68, which provides that the combined ratings 
for disabilities of an extremity shall not exceed the rating 
for the amputation thereof at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68 (2001).  For 
amputation of the leg at the middle or lower thigh, a 
schedular rating of 60 percent is assigned.  38 C.F.R. § 5163 
(2002).  

Therefore, a schedular rating in excess of the current 60 
percent for the right knee disability may not be granted.

There remains the question whether the right knee disability 
should be referred under 38 C.F.R. § 3.321(b)(1) for an 
extraschedular evaluation.  The RO considered this question 
and declined to make the referral.  The Board agrees that a 
referral should not be made in this case.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

At the July 2000 videoconference hearing before the Board, 
the veteran testified that he wore a brace on his right knee 
most of the time because of pain.  VA outpatient treatment 
records document use of such a brace, and the record contains 
the veteran's August 2001 application for a clothing 
allowance said to be needed on account of the brace.  VA 
outpatient treatment records also note continual complaints 
of right knee pain.  The veteran testified at the July 2000 
videoconference hearing that his right knee pain was so 
severe during flare-ups, that it immobilized him.

With pain, the veteran has limitation of motion of his right 
knee.  VA outpatient treatment records repeatedly document 
this assessment.  For example, an orthopedic note dated in 
June 1997 states an impression of chronic painful right total 
knee replacement and permanent limitation of motion.  Another 
treatment note, dated in April 2000, identifies continuing 
pain in both knees, with limited flexion that, as he 
testified at the July 2000 videoconference hearing, the 
veteran must take medication for the pain.  A May 2000 entry 
identifies bilateral knee pain and notes that the veteran's 
right leg is approximately 3/8 of an inch shorter than the 
left.

It is asserted by the veteran and confirmed in both the 
treatment records, both VA and private, that this 
symptomatology has limited his ability to perform everyday 
movements and activities, including those required by his 
former job, that of mechanic.  A private physician's note 
dated in September 1996 indicates that the veteran could 
perform job duties provided that they do not require 
squatting, stooping, crawling, kneeling, climbing, or heavy 
lifting and states that these limitations are "permanent."  

The VA orthopedic note of November 1996 appears to endorse 
this conclusion.  The veteran testified at the July 2000 
videoconference hearing that whereas he was able to work 
(albeit with difficulty) without missing a day before he had 
the total knee replacement, he has been unable to work 
successfully since because of his symptoms.  Employer 
statements of record show that the veteran worked as a 
maintenance mechanic for a private employer from April 1993 
to June 1995, a few days before his right knee surgery and 
again, as an aircraft mechanic, from June 1998 to July 1999.

The evidence clearly shows that the veteran has pain, 
weakness, fatigability, and limitation of motion of the right 
knee and that his symptoms have resulted in considerable 
functional loss.  Because of this functional loss, it is 
apparent from the evidence, he has not worked since July 
1999.  In consideration of his right knee and other service-
connected disabilities, the RO in June 2002 granted the 
veteran a total disability rating based on individual 
unemployability from an effective date of August 1, 1999.  

Here, the veteran is being compensated for his inability to 
work since July 1999, and perforce, his right knee disability 
is not interfering with any current work.  The veteran has 
not asserted, nor does the evidence suggest, that his right 
knee disability has required frequent periods of 
hospitalization since the right knee replacement of June 
1995.  In the absence of evidence such factors, the Board 
finds that the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Shipwash v. Brown, 8 Vet App 218 (1995).


ORDER

An evaluation greater than 60 percent for a total right knee 
replacement is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

